ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION TO DISMISS
THOMAS 0. RICE, District Judge.
BEFORE THE COURT is a motion to dismiss filed by Defendants Josephine Ge-roe and David Starr (“Defendants”) (ECF No. 76). This matter was submitted for consideration without oral argument. The Court has reviewed the briefing and the record and files herein, and is fully informed.
BACKGROUND
Plaintiff Elf-Man, LLC (“Plaintiff’) has sued Defendants for infringing upon its copyright to a motion picture entitled Elf-Man. Plaintiffs primary theory of liability is that Defendants illegally copied the movie via a peer-to-peer file sharing protocol known as BitTorrent. In the alternative, Plaintiff alleges that Defendants “indirectly infringed” upon its copyright by failing to prevent third parties from copying the movie using their IP addresses. In the instant motion, Defendants move to dismiss Plaintiffs claims for indirect infringement for failure to state a claim. Defendants also seek dismissal of the entire Amended Complaint due to defect in the manner in which Plaintiff has pled its claims. For the reasons discussed below, the Court will dismiss only the indirect infringement claims.
DISCUSSION
A motion to dismiss for failure to state a claim tests the legal sufficiency of the plaintiffs claims. Navarro v. Block, 250 F.3d 729, 732 (9th Cir.2001). To withstand dismissal, a complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). “Naked assertion[s],” “labels and conclusions,” or “formulaic recitation[s] of the elements of a cause of action will not do.” Id. at 555, 557, 127 S.Ct. 1955. “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). While a plaintiff need not establish a probability of success on the merits, he or she must demonstrate “more than a sheer possibility that a defendant has acted unlawfully.” Id.
A complaint must also contain a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). This standard “does not require detailed factual allegations, but it demands more than an unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937 (quoting Twombly, 550 *1058U.S. at 555, 127 S.Ct. 1955). In assessing whether Rule 8(a)(2) has been satisfied, a court must first identify the elements of the plaintiffs claim(s) and then determine whether those elements could be proven on the facts pled. The court should generally draw all reasonable inferences in the plaintiffs favor, see Sheppard v. David Evans and Assocs., 694 F.3d 1045, 1051 (9th Cir.2012), but it need not accept “naked assertions devoid of further factual enhancement.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937 (internal quotations and citation omitted).
In ruling upon a motion to dismiss, a court must accept all factual allegations in the complaint as true and construe the pleadings in the light most favorable to the party opposing the motion. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.2001). The court may disregard allegations that are contradicted by matters properly subject to judicial notice or by exhibit. Id. The court may also disregard conclusory allegations and arguments which are not supported by reasonable deductions and inferences. Id.
The Ninth Circuit has repeatedly instructed district courts to “grant leave to amend even if no request to amend the pleading was made, unless ... the pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.2000). The standard for granting leave to amend is generous—the court “should freely give leave when justice so requires.” Fed. R.Civ.P. 15(a)(2). In determining whether leave to amend is appropriate, a court must consider the following five factors: bad faith, undue delay, prejudice to the opposing party, futility of amendment, and whether the plaintiff has previously amended the complaint. United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir.2011).
A. Alternative Pleading Under Rule 8(d)
Federal Rule of Civil Procedure 8(d)(2) allows a plaintiff to assert multiple claims “alternatively or hypothetically.” Fed. R.Civ.P. 8(d)(2). When multiple claims are asserted in the alternative, a legal deficiency in one claim does not defeat the remainder of the claims. See Fed.R.Civ.P. 8(d)(2) (“If a party makes alternative statements, the pleading is sufficient if any one of them is sufficient.”). Alternative claims may be asserted “regardless of consistency” between theories of liability. Fed. R.Civ.P. 8(d)(3).
Defendants argue that the Amended Complaint should be dismissed in its entirety due to a deficiency in the manner in which Plaintiff has pled its alternative claims. Specifically, Defendants suggest that Plaintiffs use of the phrase “and/or” defeats an inference of liability as to any Defendant given that the third alternative claim for “indirect infringement” fails as a matter of law. See ECF No. 76 at 6 (“A plaintiff who makes a list of ‘and/or’ allegations fails to state a claim if any of the alternative possibilities fail[s] to state a claim.”) (emphasis in original).
The Court finds no deficiency in the pleading of Plaintiffs alternative claims. The Amended Complaint alleges that “Defendants and each of them have illegally and without authorization from Plaintiff copied, downloaded, shared and uploaded Plaintiffs motion picture using the BitTor-rent system, and/or contributed to or permitted, facilitated or promoted such conduct by others.” ECF No. 26 at ¶ 23. The Amended Complaint further specifies that each claim is “stated in the alternative” and specifically cites Rule 8(d)(2) in conjunction with the indirect infringement claim. ECF No. 26 at 21, 23 & ¶¶ 150-176. Notwithstanding its occasional use of the phrase “and/or,” the Amended Com*1059plaint specifically alleges that each individual Defendant is liable for direct and contributory infringement. See ECF No. 26 at 150-166. These allegations distinguish this case from others in which courts have read “and/or” allegations to preclude an inference of liability. Accordingly, the Court reads the Amended Complaint to allege that each defendant is liable for either (1) direct infringement and contributory infringement (First and Second Claims); or, in the alternative, (2) indirect infringement (Third Claim). The fact that the indirect infringement claim fails as a matter of law (discussed immediately below) does not warrant dismissal of the entire Amended Complaint.1 Fed.R.Civ.P. 8(d)(2).
B. Indirect Infringement Claim
Plaintiff alleges that Defendants are liable for “indirect infringement” of its copyright for “failing] to secure, police and protect the use of their internet service against illegal conduct, including the downloading and sharing of Plaintiffs motion picture by others.” ECF No. 26 at ¶ 170. This is essentially a “fallback” claim which applies to any Defendant who did not personally download the Elf-Man movie. Plainly stated, Plaintiffs theory is that these Defendants are liable for “permitting] other persons to access the Internet by way of their assigned IP address[es] without adequate supervision and with apparent disregard of the property rights of others.” ECF No. 85 at 13.
Defendants have moved to dismiss this claim for lack of a cognizable legal theory. Plaintiff concedes that this claim is not directly supported by any existing precedent, see ECF No. 85 at 18, but maintains that its novel theory of “indirect” infringement is viable under Sony Corp. of America v. Universal City Studios, Inc., 464 U.S. 417, 104 S.Ct. 774, 78 L.Ed.2d 574 (1984), and Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd., 545 U.S. 913, 125 S.Ct. 2764, 162 L.Ed.2d 781 (2005). In Plaintiffs view, Sony and Grokster lay the groundwork for vicarious liability when a defendant fails to “secure” his or her internet access against copyright infringement committed by a third party.
The Court respectfully disagrees. The underlying premise of Plaintiffs argument is that internet subscribers havé an affirmative duty to ensure that their internet access cannot be used by a third party for an illegal purpose. ECF No. 85 at 17-18. Neither Sony nor Grokster supports such a sweeping premise. In fact, these cases actually undermine Plaintiffs proposed rule. Sony holds that vicarious liability for another’s infringement cannot arise from the mere distribution of a product that is “widely used for legitimate, [non-infringing] purposes.” 464 U.S. at 442, 104 S.Ct. 774. There can be no serious dispute that internet access meets this description. Thus, under Sony, the mere act of making internet access available to a third party (whether permissively or inadvertently) cannot give rise to vicarious liability for copyright infringement as a matter of law.
Grvkster is even more compelling. That case holds that vicarious liability may arise from actively encouraging a third party to use a product for an infringing purpose. See 545 U.S. at 936-37, 125 S.Ct. 2764 (“[0]ne who distributes a device with the object of promoting its use to infringe copyright, as shown by clear expression or other affirmative steps taken to foster infringement, is liable for the resulting acts of infringement by third parties.”). Grok-*1060ster essentially carves out an exception to Sony’s “safe harbor” rule for persons who distribute a product capable of both infringing and non-infringing uses with the intent that the product be used to infringe. Id. at 937-41 & n. 12, 125 S.Ct. 2764. Notably, the ease holds that a mere “failure to take affirmative steps to prevent infringement,” standing alone, cannot trigger vicarious liability. Id. at 939 n. 12, 125 S.Ct. 2764. Thus, G'rokster effectively forecloses any argument that private consumers have an affirmative obligation to prevent others from using their internet access for illegal copyright infringement.
Plaintiff suggests that Defendants may be vicariously liable for having “failed to secure their [internet] access as required by their ISP agreements.” ECF No. 85 at 13-14 n. 3. The thrust of this argument is that Plaintiff is the “intended beneficiary” of a standard provision contained in the contracts between Defendants and their internet service providers which prohibits Defendants from using their internet access for illegal activity. ECF No. 85 at 14-15.
Assuming for the sake of argument that Defendants actually agreed to such a provision- — and that Plaintiff is an intended beneficiary thereof — there is no basis for imposing vicarious liability. As the Supreme Court explained in Sony, holding a defendant vicariously liable for a third party’s copyright infringement effectively expands the scope of the monopoly granted to the copyright owner into areas not specifically contemplated by the Copyright Act. See 464 U.S. at 440-42, 104 S.Ct. 774. Where, for example, a copyright owner seeks to hold a VCR manufacturer vicariously liable for infringement facilitated by its product, a finding of liability effectively grants the copyright owner “the exclusive right to distribute” VCRs — a right not specifically granted by the Copyright Act. Id. at 441 n. 21, 104 S.Ct. 774. For this reason, courts faced with novel theories of vicarious liability must be “circumspect” in construing the scope of a copyright owner’s monopoly. Id. at 431, 104 S.Ct. 774. The guiding principle is that the benefit conferred by the copyright owner’s monopoly must “ultimately serve the cause of promoting broad public availability of literature, music and other arts.” Id. at 432, 104 S.Ct. 774 (quoting Twentieth Century Music Corp. v. Aiken, 422 U.S. 151, 156, 95 S.Ct. 2040, 45 L.Ed.2d 84 (1975)).
Applying that principle here, the Court finds that holding private internet users vicariously hable for copyright infringement committed by a third party on an “intended beneficiary” theory runs counter to the underlying purpose of the Copyright Act. Instead of promoting the “broad public availability” of materials that can be accessed via the internet, such a policy would discourage consumers from purchasing private internet access for fear of being held liable for third-party copyright infringement. At bottom, Sony counsels that copyright owners must endure a certain level of infringement when the proposed remedy — an expansion of their monopolies — would unduly frustrate the public interest. That reasoning applies with particular force to Plaintiffs novel theory of “indirect infringement,” which would effectively expand Plaintiffs monopoly into the realm of private internet access. Under Sony, such a result cannot stand. Accordingly, the Court will dismiss Plaintiffs alternative claims for indirect infringement with prejudice for lack of a cognizable legal theory.
C. Motion for a More Definite Statement
As an alternative to dismissal of Plaintiffs indirect infringement claim, Defendants have moved for a more definite statement pursuant to Federal Rule of *1061Civil Procedure 12(e). In light of the foregoing, the Court need not address this alternative argument.
IT IS HEREBY ORDERED:
The motion to dismiss filed by Defendants Josephine Geroe and David Starr (ECF No. 76) is GRANTED in part and DENIED in part. Plaintiffs claims for “indirect infringement” of its copyright (Third Claim for Relief) are DISMISSED with prejudice. Plaintiffs claims for direct infringement (First CÍaim for Relief) and contributory infringement (Second Claim for Relief) remain pending.
The District Court Executive is hereby directed to enter this Order and provide copies to counsel and the pro se Defendants at their addresses of record.

. Defendants have not challenged the viability of Plaintiff's direct infringement and contributory infringement claims. See ECF No. 76 at 1 (limiting scope of motion to indirect infringement claim).